Citation Nr: 0324690	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  95-29 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected visual problems, to include diplopia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from October 1976 to October 
1979.

Initially, the Board of Veterans' Appeals (Board) notes that 
the Board's February 2003 decision denied entitlement to an 
evaluation in excess of 10 percent for headaches, and the 
Board subsequently undertook to develop the remaining issue 
of entitlement to an evaluation in excess of 30 percent for 
service-connected visual problems, to include diplopia.  For 
the reasons expressed below, the Board finds that it is 
necessary to remand the claim.


REMAND

The Board has received the results from a Department of 
Veterans Affairs (VA) eye examination, conducted in May 2003, 
that were not previously considered by the regional office 
(RO).  This recently received evidence has been associated 
with the claims folder.  

On May 1, 2003, however, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) invalidated the 
Board's new duty-to-assist regulations as codified at 38 
C.F.R. § 19(a)(2) and (a)(2)(ii) (2002).  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the Agency of Original 
Jurisdiction (RO) for initial consideration and without 
having to obtain the appellant's waiver.  Here, the claims 
folder does not contain a waiver of the RO's consideration of 
the additional medical evidence noted above.  Therefore, 
consistent with the applicable case law, the Board must 
remand the veteran's claim to the RO for a review as to 
whether all evidence needed to consider his claim has been 
obtained, and for the issuance of a supplemental statement of 
the case (SSOC) regarding all evidence received since the 
last supplemental statement of the case concerning this 
issue.  

The Board further notes that since the results of the May 
2003 VA examination reveal that the examiner recommended that 
the veteran undergo neuro-ophthalmic examination to evaluate 
the right pupil and so that forced duction could be 
performed, the Board finds that additional evidence to be 
considered by the RO should at least include the results of 
such additional examination.  

In light of the above, this matter is REMANDED for the 
following:

1.  The veteran should be provided with a 
VA neuro-opthalmic examination to 
determine the nature and extent of all 
disability associated with the veteran's 
right eye, including diplopia, dilated 
pupil, and any disability involving the 
accommodative system.  All special studies 
should be accomplished.  The claims folder 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report.  The examiner is specifically 
requested to evaluate the veteran's right 
pupil and-if medically appropriate-- to 
conduct forced duction maneuvers.  

2.  After the completion of any 
development deemed appropriate in addition 
to that requested above, the issue on 
appeal should be readjudicated.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
Veterans' Benefits Administration (VBA)'s Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




